DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the device as claimed including "a presser that deforms the support in an obliquely upward direction or an obliquely downward direction toward the electrical wire” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   See annotated figures 2 and 4 below.  As disclosed the upper support 14 has a fixed end that does not move, labeled P below.  The initial extending direction is labeled IED in below and the final extending direction is labeled FED below.  The upper support 14 is pushed from the initial position shown in figure 4 to the final position shown in figure 2.  The direction of the deformation of the support (labeled DD below) is always perpendicular to the extending direction, essentially directly downward for the upper support and directly upward for the lower support.   There is no disclosure that the support plastically or elastically deforms in the extending direction as would be necessary for the support to deform obliquely upward or obliquely downward.   As disclosed, the upper support 14 moves directly down perpendicular to the extending direction and the lower support 15 moves directly upward perpendicular to the extending direction.   Arguably, the supports could be said to move in a very small arc around the fixed end P.  However, this was not mentioned in the specification and there is no disclosure that the de minimis deviation from the perpendicular deformation direction of movement due to travel in the very small arc is what could be considered to be an “obliquely upward” or “obliquely downward” direction.

    PNG
    media_image1.png
    1104
    1429
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1106
    1429
    media_image2.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitation of "a presser that deforms the support in an obliquely upward direction or an obliquely downward direction toward the electrical wire" is indefinite.  
Response to Arguments
Applicant’s arguments have been considered.  The new limitations that applicant argues distinguish the invention from the prior art are new matter as set out abovel
Allowable Subject Matter
Prior indication of allowable subject matter is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833